Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/866,607 filed on 5/05/2020 is presented for examination.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 11/14/2018 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US 2017/0090950) (hereinafter Sakamoto) in view of Seksenov et al. (US 2019/0163453) (hereinafter Seksenov). 

As per claim 1, Sakamoto discloses a method comprising:
loading, by an application (Fig. 9, Application 45) executing in a mobile device operating system of a mobile device (Fig. 9, Mobile Terminal 20), the application comprising a plug-in bridge (Fig. 9, access unit 22) and a first native plug-in (Fig. 9, Drive (Java Part)); and
invoking, by the first PWA on the mobile device, the first native plug-in via the plug-in bridge to implement a first operation on the mobile device (Paragraph 96 “Based on the general-purpose API and the API information of the API table 25, the access unit 22 calls APIs of the Java part 30B ((6) FIG. 9). In addition, the Java part 30B controls the peripheral device 50 ((7) in FIG. 9).”).
Sakamoto does not expressly disclose but Seksenov discloses a first progressive web application (PWA) from a host device that hosts the first PWA (Paragraph 3 “Techniques for automatically ingesting progressive web apps (PWAs) into an application store of an operating system (OS) are provided. According to one set of embodiments, a computer system can receive a list of PWAs identified via crawling one or more websites. For at least one PWA in the list, the computer system can convert the PWA into a native application that is native to the OS of the application store. The computer system can then make the native application available through the application store for discovery by a user and for installation on a client device of the user.”).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Sakamoto to include the teachings of Seksenov because it allows users to search/browse for PWAs via the application store and install native application versions of the PWAs directly from the store.

As per claim 2, Sakamoto further discloses further comprising:
prior to loading the first PWA from the host device:
presenting, on a display device, a plurality of PWA identifiers that correspond to a plurality of PWAs (Paragraph 44 and 55);
receiving user input that selects a first PWA identifier that corresponds to the first PWA (Paragraph 44 and 55); and
in response to receiving the user input, loading the first PWA from the host device (Paragraph 44 and 55).

As per claim 3, Sakamoto further discloses wherein the application comprises a second native plug-in, and further comprising:
receiving, by the application, user input that selects a second PWA identifier that corresponds to a second PWA (Paragraph 44 and 55); and
in response to receiving the user input that selects the second PWA identifier:
loading the second PWA from the host device (Paragraph 44 and 55); and
invoking, by the second PWA on the mobile device, the second native plug-in via the plug-in bridge to implement a second operation on the mobile device (Paragraph 44 and 55).

As per claim 5, Sakamoto further discloses further comprising:
attempting, by the first PWA, to invoke a second native plug-in via the plug-in bridge to implement a second operation on the mobile device (Paragraph 44 and 55); and
receiving, from the plug-in bridge, an indication from the plug-in bridge that the second native plug-in is not available (Paragraph 44 and 55).

As per claim 6, Sakamoto does not expressly disclose but Seksenov discloses wherein the first PWA comprises a JavaScript Object Notation (JSON) manifest file (Paragraph 1).

As per claim 7, Sakamoto does not expressly disclose but Seksenov discloses wherein the first PWA initiates at least one background service worker (Paragraph 1).

As per claim 8, Sakamoto further discloses further comprising:
invoking, by the first PWA on the mobile device, a second native plug-in via the plug-in bridge to implement a second operation on the mobile device (Paragraph 55).

As per claim 9, Sakamoto further discloses further comprising:
prior to loading the first PWA from the host device, initiating, by the application, the first native plug-in (Paragraph 46 “The app starting unit 33 reads, from the app storage unit 32, an app program of an app instructed to be started by a user via the UI control unit 40 and starts an app 45. The user may touch, for example, an icon displayed in a display unit in the mobile terminal 20, thereby performing the instruction from the user.”).

As per claim 10, it is a system claim having similar limitations as cited in claim 1 and is thus rejected under the same rationale.

As per claim 11, it is a system claim having similar limitations as cited in claim 2 and is thus rejected under the same rationale.

As per claim 12, it is a system claim having similar limitations as cited in claim 3 and is thus rejected under the same rationale.

As per claim 13, it is a system claim having similar limitations as cited in claim 5 and is thus rejected under the same rationale.

As per claim 14, it is a system claim having similar limitations as cited in claim 6 and is thus rejected under the same rationale.

As per claim 15, it is a medium claim having similar limitations as cited in claim 1 and is thus rejected under the same rationale.

As per claim 16, Sakamoto further discloses wherein the plug-in bridge comprises a bridge function that is invocable by the first PWA and, in response to being invoked by the first PWA, the bridge function is to invoke a plug-in function of the first native plug-in, and wherein to invoke, by the first PWA on the mobile device, the first native plug-in via the plug-in bridge to implement the first operation on the mobile device, the instructions are further configured to cause the processor device to invoke, by the first PWA, the bridge function (Paragraph 96 “In addition, if the app 45 issues a control instruction for the peripheral device 50, APIs of the JavaScript part 30A, which correspond to the control instruction, are called ((4) FIG. 9). The called APIs are converted into a general-purpose API and are delivered to the access unit 22 ((5) FIG. 9). Based on the general-purpose API and the API information of the API table 25, the access unit 22 calls APIs of the Java part 30B ((6) FIG. 9).”).

As per claim 17, it is a medium claim having similar limitations as cited in claim 2 and is thus rejected under the same rationale.

As per claim 18, it is a medium claim having similar limitations as cited in claim 8 and is thus rejected under the same rationale.

As per claim 19, Sakamoto further discloses wherein the first operation is one of causing the mobile device to take a photograph, and obtaining a list of devices that are wirelessly connected to the mobile device (Paragraph 101).


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose or make obvious the following features:
Claim 4:
downloading, by the mobile device to the mobile device, a next version application that replaces the application on the mobile device, the next version application comprising a next version plug-in bridge, the first native plug-in and a
second native plug-in;
loading, by the next version application, a next version PWA that replaces the first PWA from the host device;
invoking, by the next version PWA, the first native plug-in via the plug-in bridge to implement the first operation on the mobile device; and
invoking, by the next version PWA, the second native plug-in via the plug- in bridge to implement the second operation on the mobile device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374. The examiner can normally be reached 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        9/27/2022